

CANCELLATION AGREEMENT




THIS AGREEMENT is made and entered into as of this 1st day of April, 2009 (the
“Cancellation Date”) by and between MCINTOSH STATE BANK (the “Bank”); and JOHN
L. CARTER, a resident of the State of Georgia (the “Director”).


Recitals:


The Bank and the Director are parties to that certain Director Retirement
Agreement dated December 19, 2002, as amended by the First Amendment thereto
dated January 9, 2007 and the Second Amendment thereto dated November 30, 2008
(the “Deferred Compensation Agreement”).


The Bank and the Director desire to cancel the Deferred Compensation Agreement
to improve the capital position of the Bank and to enhance the prospects of the
Bank in the face of its current financial challenges.


The Bank and the Director acknowledge that the goal of improving the Bank’s
financial position is in the best interest of both parties.


For and in consideration of the recitals set forth above and the mutual
agreements set forth below, the parties hereto agree as follows:


Statement of Agreement:


1           Cancellation of Deferred Compensation Agreement.  This Agreement
extinguishes the Deferred Compensation Agreement and all of the Director’s
rights thereunder effective as of the Cancellation Date.  The cancellation is
made pursuant to Section 7.2 of the Deferred Compensation Agreement; provided,
however, the Director further acknowledges and agrees that Section 7.2 is hereby
amended, effective immediately prior to the Cancellation Date, to eliminate any
obligation of the Bank to distribute to the Director or any other party any
benefit obligations accrued under the Deferred Compensation Agreement as of the
effective date of termination (or at any time thereafter).


3.           Further Acknowledgements.  The Director acknowledges that the Bank
shall have obligations to the Director or any other party under the terms of the
Deferred Compensation Agreement which survive its cancellation.  The Director
further acknowledges that the Director has had an opportunity to review
documents, consult with counsel and make inquiries of Bank representatives prior
to entering into this Agreement and is entering into this Agreement of the
Director’s own free will.


4.           Governing Laws.  This Agreement shall be construed, administered
and enforced according to the laws of the State of Georgia, to the extent not
preempted by federal law.


5.           Successors.  This Agreement shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors and permitted assigns of
the parties.


 
 

--------------------------------------------------------------------------------

 
6.           Entire Agreement.  This Agreement expresses the entire
understanding and agreement of the parties with respect to the subject
matter.  As of the Cancellation Date, the Deferred Compensation Agreement shall
become null and void.


7.           Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the party or parties who are thereby aggrieved shall have the right
to specific performance and injunction in addition to any and all other rights
and remedies at law or in equity, and all such rights and remedies shall be
cumulative.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
28th day of April, 2009.




MCINTOSH STATE BANK




By: /s/ William K. Malone


Title: Chief Executive Officer




DIRECTOR:




/s/ John L. Carter
John L. Carter

 
 
-2-
